Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-13, 15, and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/24/2021.

Claim Status
Claims 1-18 are pending. 
Claims 1-3, 14, and 16 are examined on the merits.
Claims 5-13, 15, and 17-18 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enciso-Rodriguez et al January 2018 (“Breaking self-incompatibility in diploid potato using genome editing” PAG Conference San Diego) and further in view .
The claims are drawn to methods of overcoming compatibility in diploid potato comprising the steps of selecting a target fragment in the gene regions Sp3 and Sp4 in the S-RNAse gene, constructing a CRISPR/Cas9 recombinant vector for diploid potato, introducing the recombinant vector into potato cells, regenerating a plurality of potato plants and screening the marker gene, amplifying the target fragment, selecting plants with an edited S-RNAse gene, detecting ploidy level in gene edited plant, propagating a selected line and identifying self-compatible phenotype at flowering and harvesting seed from the self-compatible line and extracting genomic DNA sand amplifying target fragment in a DNA offspring via PCR to confirm the edited allele was inherited (claim 1), wherein one strand of the target fragment has the structure shown in SEQ ID NO:1 which is GGNNN... (claim 2), wherein the recombinant vector comprising the structure shown in SEQ ID NO:1 (claim 3). The claims are also drawn to method for breeding a potato plant comprising the step of making the S-RNAse gene in a potato unexpressed or inactivated (claim14), wherein a self-crossing is further performed (claim 16).  
Enciso-Rodriguez et al teach using CRISPR/Cas9 to make a targeted knockout of the S-RNAse locus to make self-fertile potato varieties that can be used to make diploid hybrid potatoes (slide 6). They teach generating gRNAS to target the s-RNAse conserved regions (note they mention PAM recognition sequences which for Cas9 is NGG) (slide 14). They teach transformation of potato cells with the CRISPR/Cas9 system and a subsequent self-pollination assay, which necessarily would require regenerating plants, and that greater than 40 transformation events were obtained 
Enciso-Rodriguez et al do not teach an S-RNAse gene sequence nor do they teach methodology for using CRISPR/Cas9 in potato. 
Butler et al teach methods of using CRISPR/Cas9 in potato (see entire document). 
Kaufmann et al teach an S-RNAse sequence form potato which is the same sequence as claimed in instant SEQ ID NO:3. 
At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to follow the teaching of Enciso-Rodriguez et al to generate self-fertile diploid potatoes. A person of ordinary skill would have been enabled to follow the teachings of Enciso-Rodriguez et al as methods of generating mutants in potato using CRISPR/Cas were taught by Butler et al and the sequence of the target S-RNAse gene was also known as taught by Kaufman et al. The additional method steps of determining the ploidy level of the potato ad harvesting seeds and confirming the S-RNAse knockout in progeny would have been well-known to those skilled in the art as steps that would be required confirm that a self-fertile diploid potato had been obtained and as such those steps would have been obvious as well. Accordingly, claims 1-3, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enciso-Rodriguez et al and further in view of Butler et al and Kaufmann et al.     
X62727
LOCUS       X62727                  1751 bp    DNA     linear   PLN 14-NOV-2006
DEFINITION  S. tuberosum S2 (self-incompatibility) locus linked stylar RNase
            gene.
ACCESSION   X62727
VERSION     X62727.1
KEYWORDS    RNase S2; self-incompatibility; stylar ribonuclease.

  ORGANISM  Solanum tuberosum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum.
REFERENCE   1
  AUTHORS   Kaufmann,H., Salamini,F. and Thompson,R.D.
  TITLE     Sequence variability and gene structure at the self-incompatibility
            locus of Solanum tuberosum
  JOURNAL   Mol. Gen. Genet. 226 (3), 457-466 (1991)
   PUBMED   2038308
REFERENCE   2  (bases 1 to 1751)
  AUTHORS   Thompson,R.R.
  TITLE     Direct Submission
  JOURNAL   Submitted (20-AUG-1992) R.R. Thompson, Dept of Plant Breeding and,
            Yeld Physiology, MPI f Zuechtungsforschung, Carl-von-Linne Weg 10,
            W-5000 Koeln 30, FRG
FEATURES             Location/Qualifiers
     source          1..1751
                     /organism="Solanum tuberosum"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:4113"
                     /chromosome="1"
                     /clone_lib="lambda 193S24"
                     /note="Allele: S2"
     mRNA            join(304..565,683..>1111)
     exon            304..565
                     /number=1
     CDS             join(323..565,683..1111)
                     /standard_name="self-incompatibility stylar ribonuclease"
                     /codon_start=1
                     /product="S2 RNase"
                     /protein_id="CAA44600.1"
                     /db_xref="GOA:Q01796"
                     /db_xref="InterPro:IPR001568"
                     /db_xref="InterPro:IPR018188"
                     /db_xref="UniProtKB/Swiss-Prot:Q01796"
                     /translation="MAKSQLVSALFVFFFSLSPIYGDFDYMQLVLTWPRSFCYPRGFC
                     NRIPPNNFTIHGLWPDKKPMRGQLQFCTSDDYIKFTPGSVLDALDHHWIQLKFEREIG
                     IRDQPLWKDQYKKHGTCCLPRYNQLQYFLLAMRLKEKFDLLTTLRTHGITPGTKHTFK
                     KIQDAIKTVTQEVPDLKCVENIQGVLELYEIGICFTPEADSLFPCRQSKSCHPTENPL
                     ILFRL"
     intron          566..682
                     /number=1
     exon            683..>1111
                     /number=2

  Query Match             100.0%;  Score 789;  DB 701;  Length 1751;
  Best Local Similarity   100.0%;  
  Matches  789;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCTAAATCGCAGCTTGTGTCAGCACTTTTCGTTTTCTTTTTTTCTCTTTCTCCCATT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        323 ATGGCTAAATCGCAGCTTGTGTCAGCACTTTTCGTTTTCTTTTTTTCTCTTTCTCCCATT 382

Qy         61 TATGGGGATTTCGACTATATGCAACTTGTCTTAACATGGCCAAGATCTTTTTGTTACCCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        383 TATGGGGATTTCGACTATATGCAACTTGTCTTAACATGGCCAAGATCTTTTTGTTACCCT 442

Qy        121 AGAGGATTCTGCAACAGAATACCTCCGAACAACTTCACGATTCACGGGCTTTGGCCGGAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        443 AGAGGATTCTGCAACAGAATACCTCCGAACAACTTCACGATTCACGGGCTTTGGCCGGAT 502

Qy        181 AAGAAGCCTATGCGCGGCCAGTTACAATTCTGCACTTCTGATGACTATATAAAATTTACT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        503 AAGAAGCCTATGCGCGGCCAGTTACAATTCTGCACTTCTGATGACTATATAAAATTTACT 562

Qy        241 CCGGTAAGTTACAGCATTATTTACTTCAGCCAAATAGTCTTAATTTTTTATTTTTCATTT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        563 CCGGTAAGTTACAGCATTATTTACTTCAGCCAAATAGTCTTAATTTTTTATTTTTCATTT 622

Qy        301 GAATAGCTTGCATTTCCTTTCTGTTAATTTTTAGTAGAAATCTTTTACAAATTTCCACAG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        623 GAATAGCTTGCATTTCCTTTCTGTTAATTTTTAGTAGAAATCTTTTACAAATTTCCACAG 682

Qy        361 GGTAGTGTACTCGATGCTCTGGACCACCACTGGATTCAGTTGAAGTTTGAACGCGAAATA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        683 GGTAGTGTACTCGATGCTCTGGACCACCACTGGATTCAGTTGAAGTTTGAACGCGAAATA 742

Qy        421 GGAATCCGTGATCAACCTCTCTGGAAAGATCAATACAAAAAGCATGGAACATGTTGTTTA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        743 GGAATCCGTGATCAACCTCTCTGGAAAGATCAATACAAAAAGCATGGAACATGTTGTTTA 802

Qy        481 CCGCGCTACAATCAGTTGCAGTATTTTTTACTAGCCATGCGACTGAAAGAAAAGTTTGAT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        803 CCGCGCTACAATCAGTTGCAGTATTTTTTACTAGCCATGCGACTGAAAGAAAAGTTTGAT 862

Qy        541 CTTTTGACAACTCTCAGAACCCATGGAATTACTCCTGGTACAAAACATACATTTAAAAAA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        863 CTTTTGACAACTCTCAGAACCCATGGAATTACTCCTGGTACAAAACATACATTTAAAAAA 922

Qy        601 ATCCAAGATGCCATCAAGACAGTCACTCAAGAGGTTCCTGACCTCAAGTGCGTTGAAAAT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        923 ATCCAAGATGCCATCAAGACAGTCACTCAAGAGGTTCCTGACCTCAAGTGCGTTGAAAAT 982

Qy        661 ATTCAAGGCGTATTGGAACTATACGAGATAGGAATATGTTTTACTCCCGAGGCAGATAGT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        983 ATTCAAGGCGTATTGGAACTATACGAGATAGGAATATGTTTTACTCCCGAGGCAGATAGT 1042

Qy        721 CTATTTCCTTGTCGTCAAAGTAAATCATGCCACCCAACAGAAAACCCGCTGATTTTGTTT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1043 CTATTTCCTTGTCGTCAAAGTAAATCATGCCACCCAACAGAAAACCCGCTGATTTTGTTT 1102

Qy        781 CGATTATGA 789
              |||||||||
Db       1103 CGATTATGA 1111
Conclusion
	No claims are allowed.
	The Examiner would like to call attention to meeting minutes from the Potato Breeding and Genetics Technical Committee which occurred on December 12-13, 2016 and the report was filed on 06/13/2017. In the meeting minutes and abstract discusses that CRISPR/Cas9 was used to generate S-RNAse knockouts in diploid potato.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960. The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663